COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Interest of I. D. Z., a Child,        §               No. 08-18-00202-CV

                        Appellant.             §                  Appeal from the

                                               §                383rd District Court

                                               §             of El Paso County, Texas

                                               §               (TC# 2016DCM8659)

                                            §
                                          ORDER


       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Marlene Gonzalez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 7, 2019.


       IT IS SO ORDERED this 12thday of April, 2019.



                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.